Citation Nr: 0126117	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether the February 1999 rating decision that granted 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, and at the 60 percent rate, for chronic low 
back disability, was clearly and umistakably erroneous.

2.  Evaluation of chronic low back disability compensated 
under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 1999 and January 2000 rating 
decisions.  For the reasons explained below, the Board has 
characterized the appeal as involving the issues listed on 
the cover page of this decision.  

In August 2001, a hearing before the undersigned Board Member 
was held in Washington, D.C.  A transcript of that hearing is 
of record.

In an August 2001 statement, the veteran indicated that he 
was having nightmares since returning from Vietnam, and would 
be seeking treatment for post-traumatic stress disorder 
(PTSD).  These contentions appear to be an attempt to reopen 
a claim for service connection for PTSD.  As this matter has 
not been adjudicated by the RO and is not properly before the 
Board, it is referred to the RO for appropriate action.




REMAND

The Board notes, initially, that some recitation of the facts 
pertinent to the issues on appeal is necessary.  In February 
1999, the RO granted compensation, under the provisions of 
38 U.S.C.A. § 1151, and at the 60 percent rate, for chronic 
low back disability, effective from March 27, 1990.  The 
award was predicated on the RO's determination that VA 
surgery had aggravated the veteran's nonservice-connected low 
back disability.  In its rating decision, the RO initially 
addressed the criteria for a 60 percent evaluation (under 
Diagnostic Code 5293), but later indicated that the surgery 
had increased the extent of impairment to 100 percent.  
Deducting a pre-surgery level of low back impairment of 40 
percent, the RO concluded that an award of compensation at 
the 60 percent rate was warranted.  

Subsequently, in June 1999, the RO determined, in pertinent 
part, that the February 1999 rating decision was clearly and 
unmistakably erroneous.  In reaching this conclusion, the RO 
noted that the veteran's low back disability warranted a 60 
percent evaluation under the appropriate diagnostic code; 
therefore, after deducting the 40 percent pre-surgery level 
of low back impairment, the RO determined that compensation 
under 38 U.S.C.A. § 1151 should have been assigned at the 20 
percent disability evaluation rate.  In August 1999, the 
veteran submitted a notice of disagreement with the June 1999 
rating decision; however, it appears that the RO took no 
action with respect to that filing.  

Thereafter, in December 1999, the RO proposed to reduce the 
rating for the veteran's low back disability to 20 percent.  
By rating decision dated in January 2000, the RO effectuated 
the reduction in the rate of section 1151 compensation 
benefits for low back disability from 60 percent to 20 
percent, effective April 1, 2000.  Thereafter, the veteran 
perfected an appeal of this decision.

Pertinent to the question of the appropriate rate of 
compensation for the low back disability, the veteran's 
representative has framed this issue as involving the 
propriety of the reduction of the rate of section 1151 
compensation benefits for the low back disability from 
60 percent to 20 percent.  The Board notes, however, that the 
question at the heart of this in this appeal, addressed in 
the June 1999 rating decision with which the veteran 
initially disagreed, is whether the February 1999 rating 
decision that awarded section 1151 compensation benefits at 
the 60 percent rate was, in fact, clearly and unmistakably 
erroneous.  If so, the RO's subsequent adjustment of the 
veteran's award, while effectively resulting in a reduction 
in compensation benefits, could actually be characterized, as 
noted in the RO's June 1999 rating decision, a correction of 
administrative error.  See 38 C.F.R. § 3.105(a)).  
[Parenthetically, the Board notes that while the June 1999 
rating noted that the effective dates of its correction 
should be as if made on the date of the corrected decision 
(consistent with 38 C.F.R. §§ 3.105(a) and 3.400(k)), 
apparently, given the practical effect of the RO's June 1999, 
and possibly, to avoid the creation of an overpayment to the 
veteran, the RO subsequently rendered the proposed and final 
decisions reducing the rating in compliance with the 
provisions of 38 C.F.R. § 3.105(e).]  

As the RO must consider the question of clear and 
unmistakable error (CUE) in the February 1999 rating decision 
in determining the appropriate rate of compensation benefits 
payable at the time of and since the effective date of the 
award, the question of CUE, while not specifically addressed 
by the RO in connection with this appeal, is inextricably 
intertwined with the question of the evaluation of chronic 
low back disability pursuant to provisions of 38 U.S.C.A. 
§ 1151 (the issue certified on appeal).  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).  In this case, if it is determined that the 
February 1999 rating decision was not clearly and 
unmistakably erroneous, and the 60 percent rating is restored 
(arrived at after deducting a 40 percent pre-surgery rate of 
compensation from a 100 percent rate post-surgery rate of 
compensation), this would appear to be the maximum rate of 
compensation payable under the provisions of the 38 U.S.C.A. 
§ 1151.  These issues should, thus, be considered together.

In this case, however, the Board cannot address the matter of 
CUE in the first instance, without prejudicing the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Statement of the Case and Supplemental Statement of the Case 
issued by the RO during the pendency of this appeal include 
no discussion of the question of CUE in the February 1999 
rating decision, or of the pertinent legal authority 
governing CUE claims (38 U.S.C.A. § 5109A and 38 C.F.R. § 
3.105); hence, a remand of these matters is necessary.  See 
38 C.F.R. § 19.29 (a SOC or SSOC must be complete enough to 
allow the appellant to present written and/or oral arguments 
before the Board, to include a summary of the applicable laws 
and regulations, with appropriate citations, a discussion of 
how such laws and regulations affect the determination, and 
the determination and reasons for the determination of the 
agency of original jurisdiction with respect to which 
disagreement has been expressed).  

As regards the veteran's claim of entitlement to a TDIU, the 
Board notes that the pertinent legal authority provides that 
a total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  In exceptional cases, 
a total disability rating may be assigned, on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  While the 
veteran is not actually service-connected for any disability, 
compensation is being paid, as if service-connected, for both 
low back disability and secondary impotence (assessed as zero 
percent disabling).  It appears that a TDIU is potentially 
assignable on this basis.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

Because the outcome of the pending claims regarding the 
veteran's low back disability may impact upon the outcome of 
the veteran's claim for a TDIU consideration on the TDIU 
claim must be deferred pending completion of the issues 
pertinent to evaluation of the veteran's back.  See Harris, 
supra.  It also appears that development pertinent to the 
TDIU issue (and, possibly, to the evaluation of the low back 
disability) should be accomplished.  

The evidence of record includes a September 1999 opinion from 
the veteran's private physician, which states that the 
veteran "is totally disabled and unemployable."  The 
veteran's physician noted that the veteran's disabilities 
included: chronic pain syndrome; alcohol dependence (not 
currently active); PTSD; passive aggressive traits; major 
depressive episode; low back pain; neurogenic claudication; 
tobacco disorder; and asthma.  There is no opinion of record, 
however, that addresses the sole impact of the disabilities 
for which compensation benefits are being paid (primarily, 
the back) on the veteran's employability.

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).

In light of the foregoing, the RO should arrange for the 
veteran to undergo VA examination to obtain a medical opinion 
addressing the veteran's employability.  In this regard, the 
veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his claim.  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from VA medical facilities or 
those held by other governmental entities.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Board notes that the actions identified herein are 
consistent with the enhanced duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000.  See 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5100, 5102, 5203, 5103A 
and 5107 (West Supp. 2001).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the Act has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the Act. 

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED to the RO for the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, this fact should 
be noted in the claims files, and he and 
his representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

2.  After associating with the claims 
files all evidence received pursuant to 
the above-requested development, the 
veteran RO should arrange for the veteran 
to undergo VA examination.  The claims 
files, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  After examination 
of the veteran, and consideration of his 
documented medical history and credible 
assertions, the examiner should render an 
opinion as to whether, notwithstanding 
the pre-service level of low back 
disability and impairment resulting from 
any other disability (a) it is as least 
as likely as not that the residuals of 
the back surgery conducted in May 1990, 
(increased low back pain and impotence), 
either singly or in concert, preclude the 
veteran from obtaining or retaining 
substantially gainful employment; and, if 
so (b) the approximate date upon which 
such unemployability began.  The complete 
rationale for the opinion provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
files and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.  

5.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence of 
record and legal authority, to 
specifically include that cited to 
herein.  In connection with the claim 
pertaining to evaluation of the veteran's 
low back disability, the RO must 
specifically adjudicate the issue of 
whether there was CUE in a February 1999 
rating decision that awarded compensation 
at the 60 percent disability rate for low 
back disability, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  If the 
veteran fails to report for VA 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655 as 
appropriate.  The RO must provide full 
reasons and bases for its determinations.

6.  If any benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes all of the pertinent laws and 
regulations, to include the applicable 
laws and regulations pertaining to CUE.  
The RO should afford the veteran and his 
representative the appropriate time 
period to respond before the claims files 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



